Citation Nr: 0732564	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  03-29 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active duty service from June 1967 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND

The veteran claims to have hepatitis C as a direct result of 
his military service.  He argues that he contracted hepatitis 
while in the military, and that he was exposed to various 
risk factors inservice.  See Appellant's September 2007 
Brief.  

Service medical records show that hepatitis was not diagnosed 
at the time of the veteran's March 1967 enlistment 
examination.  He underwent a circumcision in February 1969.  
Infectious hepatitis, organism undetermined, was diagnosed in 
September 1969.  The veteran was hospitalized for 25 days in 
September 1969.  He gave a history of giving blood in 
February.  The report of his December 1969 separation 
examination includes a notation of history of hepatitis.  The 
appellant's December 1969 medical board notes a history of 
hallucinogenic drug use.

In March 1970, the veteran was granted service connection for 
paranoid type schizophrenic reaction, and a 100 percent 
evaluation was assigned.  That evaluation has remained in 
effect since.

A VA hospital summary shows that the veteran was admitted in 
November 1970 for drug intoxication.  The use of LSD, 
amphetamines, and barbiturates was reported.  He was also 
admitted into a VA medical facility in July 1989 for drug 
detoxification (alcohol and cocaine), and in December 1989 
for polysubstance abuse (heroin, cocaine, and marijuana.)  

A VA medical record dated in April 2002 includes a diagnosis 
of hepatitis C.

VA ordered an examination in April 2002 to secure a medical 
opinion whether it was "more likely than not" that the 
veteran's current hepatitis was related to his military 
service after the examiner "review(ed) the records." 

A VA liver, gallbladder, and pancreas examination was 
conducted in April 2002.  The examination report shows notes 
that the medical record "was not available," but the claims 
file was reviewed.  The veteran provided a history of using 
intravenous drugs as well as having unprotected sex.  The 
diagnoses included chronic hepatitis C and history of 
hepatitis B.  The examiner opined that although the veteran's 
first episode of liver disease appears to have been while he 
was in the military, the strongest risk factors for this 
disease were polysubstance abuse and unsafe sex.  The 
examiner added that the presence of hepatitis A antibodies 
suggest a prior episode of hepatitis A, although the timing 
of this disease could not be determined.  

The veteran, as part of a March 2002 VA Form 21-4138, 
indicated that he had received tetanus shots while in the 
military.  He added that he shared needles from medical 
personnel who sold him speed from survival kits.  

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA provide a medical examination or, obtain a medical 
opinion, when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  Governing regulations provide that VA's duty to 
assist includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior examinations and treatment.  38 C.F.R. 
§ 3.326 (2007); Green v. Derwinski, 1 Vet. App. 121 (1991). 
 In this case, the examiner is shown not to have had access 
to all of the veteran's medical records at the time of the 
April 2002 VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a VA gastroenterology examination to 
determine the nature and etiology of the 
appellant's hepatitis C.  The veteran's 
claims folder, as well as all other 
medical records, must be provided to the 
examiner for review.  The examiner must 
consider any hepatitis C related symptoms 
which are documented in the service 
medical records, as well as any hepatitis 
C related risk factors which were noted 
inservice.  Thereafter, the examiner must 
opine whether it is at least as likely as 
not, that is, is there a 50/50 chance, 
that hepatitis C was incurred or 
aggravated in-service.  If the examiner 
finds that it is more likely than not 
that hepatitis C is not related to 
service, the examiner must identify the 
most probable source for the veteran's 
exposure to the virus.  If the examiner 
concludes that the use of illegal drugs 
is more likely than not the source of the 
veteran's exposure to the hepatitis C 
virus, the examiner must then address 
what role, if any, the appellant's 
totally disabling schizophrenic reaction 
played in the appellant's decision to use 
illegal drugs.  That is, is it at least 
as likely as not that the appellant's 
schizophrenic reaction led to a history 
of chronic illegal drug abuse.  A 
complete rationale must be provided for 
any opinion proffered.

2.  The RO should review the medical 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If it is 
deficient in any manner, the RO must 
implement corrective procedures at once.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for the 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal. 
 If the benefit is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for future review.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

